OPINION — AG — ** PUBLIC FUNDS — WORKMEN'S COMPENSATION ** (1) THE OKLAHOMA MILITARY ACADEMY IS AN EDUCATIONAL INSTITUTION ESTABLISHING UNDER AUTHORITY OF ARTICLE XXI, SECTION 1 OKLAHOMA CONSTITUTION, AND THAT AS CREATED AND CONDUCTED PURSUANT TO 70 Ohio St. 1551 [70-1551], IT CONSTITUTES A GOVERNMENTAL FUNCTION OF THE STATE OF OKLAHOMA. THE OPERATION OR CONDUCTING OF A SCHOOL IS NOT LISTED AS ONE OF THE HAZARDOUS OCCUPATIONS COVERED BY THE WORKMEN'S COMPENSATION ACT UNDER 85 Ohio St. 2 [85-2] . IT FOLLOWS THAT AN EMPLOYEE BY THE STATE IN PERFORMING WORK INCIDENTAL TO THE OPERATION OF SAID SCHOOL IS `NOT' COVERED BY SAID WORKMEN'S COMPENSATION. CITE: 15 Ohio St. 211 [15-211], 21 Ohio St. 344 [21-344], 85 Ohio St. 2 [85-2], OPINION NO. MARCH 20, 1943 — MOFFITT (RICHARD M. HUFF)